                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
          Plaintiff,                           )
                                               )
v.                                             )         Case No. CIV-18-830-G
                                               )
HARIMAU OIL AND GAS                            )
CONSULTING, LLC,                               )
                                               )
          Defendant.                           )

                                          ORDER

          Now before the Court is Plaintiff United States of America’s Motion for Sanctions

(Doc. No. 20), which seeks sanctions under Federal Rule of Civil Procedure 26(g)(3)

against S. Rachel Pappy, an attorney for Defendant Harimau Oil and Gas Consulting, LLC

(“Harimau”). Also at issue is the question of payment of expenses associated with

Plaintiff’s Motion to Compel (Doc. No. 20), which was granted in relevant part after

argument and a hearing. See Order of Aug. 9, 2019 (Doc. No. 31). In addition to the

hearing, the Court has considered briefing and documents that were submitted by both

parties on the record and by Ms. Pappy ex parte.

     I.      Relevant Background

          In December 2018, Plaintiff served its First Request for Production of Documents

upon Defendant. See Doc. No. 21-1. This discovery request sought, among other items:

“Documents reflecting any communications between [Defendant] and Richard Eutsler

regarding his unpaid federal tax liabilities, the Notices of Levy, IRS Correspondence, or

communications with the IRS.” Id. Req. No. 3; see also id. Reqs. No. 4, 5, 7, 13.
“Document” was defined to include e-mails and other “electronically stored information”

“in any medium from which information can be obtained either directly or, if necessary,

after translation by the responding party into a reasonably usable form.” Id. at 2; see Fed.

R. Civ. P. 34(a)(1)(A).        Defendant served its responses on February 7, 2019, and

affirmatively stated: “No such documents exist.” Doc. No. 21-2, Resp. No. 3. These

responses were signed by Ms. Pappy. See id. at 6; Fed. R. Civ. P. 26(g)(1).

         Defendant did not produce any e-mails at that time. In May 2019 and thereafter,

after Plaintiff learned of the existence of responsive emails and demanded that Defendant

search for, identify, and produce responsive e-mails to Plaintiff, Defendant produced

multiple responsive e-mails.

         In granting Plaintiff’s Motion to Compel, the Court ordered Defendant to submit

supplemental responses and production, as well as specific affidavits, no later than August

23, 2019. See Order of Aug. 9, 2019, at 3.

   II.      Applicable Rules

         Pursuant to Federal Rule of Civil Procedure 26(g)(1)(B), “an attorney’s signature

on a discovery response constitutes a certification ‘that to the best of [his or her]

knowledge, information and belief formed after a reasonable inquiry,’ the response is

consistent with the rules and warranted by existing law, is ‘not interposed for any improper

purpose,’ and is ‘neither unreasonable nor unduly burdensome.’” Acosta v. Maranto, No.

CIV-15-1378-D, 2017 WL 4237114, at *1 (W.D. Okla. Sept. 21, 2017) (quoting Fed. R.

Civ. P. 26(g)(1)). Rule 26(g)(3) prescribes that if an attorney’s certification violates this

rule “without substantial justification,” the court “must impose an appropriate sanction” on


                                                 2
the attorney, the party, or both. Fed. R. Civ. P. 26(g)(3). “The sanction may include an

order to pay the reasonable expenses, including attorney’s fees, caused by the violation.”

Id.

             Rule 37(a)(5) provides that if a party’s motion to compel is granted, the court “must”

“require the party or deponent whose conduct necessitated the motion, the party or attorney

advising that conduct, or both to pay the movant’s reasonable expenses incurred in making

the motion, including attorney’s fees.” Id. R. 37(a)(1)(A). The court may not order such

payment if certain conditions are met, including that “other circumstances make an award

of expenses unjust.” Id. 37(a)(5)(A)(iii).

      III.      Discussion

                A. Rule 26(g)(3) Sanction

             In addition to hearing argument at the hearing of August 9, 2019, the Court has

reviewed Plaintiff’s Motion for Sanctions and supporting Declaration (Doc. No. 21),

Defendant’s Supplement (Doc. 36) with an affidavit from Kendra Wesson (Doc. No. 36-

1), and Plaintiff’s Reply to Defendant’s Supplement (Doc. No. 37) with supporting

Declaration (Doc. No. 38). Also considered by the Court are Ms. Pappy’s records of her

correspondence with her client Harimau, which were submitted ex parte. See Doc. No. 30.

             What is evident from the record before the Court is that Ms. Pappy should have put

as much thought and care into producing her client’s discovery responses of February 7,

2019, as she did into producing later responses in May through July 2019—after Plaintiff

voiced its concerns over the deficient e-mail production. The Court is unable to find,

however, that Ms. Pappy’s certification of February 7, 2019, reflects a lack of a “reasonable


                                                       3
inquiry” as to whether the responses are consistent with the Federal Rules or otherwise

proper under Federal Rule of Civil Procedure 26(g). Fed. R. Civ. P. 26(g)(1)(B)(i); see id.

R. 26(g)(1)(B)(ii), (iii). The relevant correspondence with Harimau shows that from

January 26, 2019, until the responses were signed, both Ms. Pappy and Ms. Wesson (a

Harimau executive and Ms. Pappy’s primary client contact) were in frequent contact

regarding Plaintiff’s discovery requests and the need for Harimau to transmit responsive

documents, including e-mails, to Ms. Pappy. Ms. Wesson’s affidavit (which does not

comply with 28 U.S.C. § 1746 but is nonetheless persuasive) likewise indicates that Ms.

Pappy did inquire about available records, and about Harimau’s communications with Mr.

Eutsler, but that Ms. Wesson misunderstood the scope of Plaintiff’s discovery requests.

See Wesson Aff. at 1-2.

      Accordingly, the Court finds that Ms. Pappy conducted an inquiry sufficient to

support her certification that the February 7, 2019 discovery responses were “consistent

with the rules, warranted by law, and reasonable.” Acosta, 2017 WL 4237114, at *2; see

In re Byrd, Inc., 927 F.2d 1135, 1137 (10th Cir. 1991) (explaining that under Rule 26(g),

“the court must judge the attorney’s conduct under an objective standard of

reasonableness”). Plaintiff’s Motion for Sanctions (Doc. No. 20) is therefore DENIED.

          B. Rule 37(a)(5) Payment of Expenses

      The Court finds it is proper for Harimau to pay Plaintiff its “reasonable expenses

incurred in making” the Motion to Compel, “including attorney’s fees.” Fed. R. Civ. P.




                                                4
37(a)(5)(A);1 see Order of Aug. 9, 2019, at 2-3. If the parties cannot agree on the amount

of these expenses within 14 days, Plaintiff may submit to the Court an itemization of its

claimed expenses and Defendant may respond within 10 days thereafter.

      IT IS SO ORDERED this 19th day of September, 2019.




1
 Although Plaintiff also has requested its fees and costs associated with taking additional
depositions of several witnesses in light of the tardy e-mail production, such expenses
appear to be outside the scope of those contemplated by Rule 37(a)(5). Compare Fed. R.
Civ. P. 37(a)(5)(A) (requiring payment of “reasonable expenses incurred in making the
motion”), with Fed. R. Civ. P. 26(g)(3) (permitting sanctions to include “reasonable
expenses . . . caused by the violation”).


                                                5
